DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Amendment
This Office action is in response to Applicant's communication filed September 14, 2021 in response to the Office action dated July 20, 2021. 
Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending in this application.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 7/16/21 have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for monitoring cache and data management based on reference count but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….determining, from the I/O, which particular volumes of the plurality of volumes would benefit the most if provided favored status in the cache, the favored status providing increased residency time in the cache compared to volumes not having the favored status; generating, by a host system, a list of the particular volumes that have the favored status in the cache and transmitting the list from the host system to the storage system; and providing, by the storage system, increased residency time to the particular volumes in the list in accordance with their favored status.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 14 September 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIMA MATIN/             Primary Examiner, Art Unit 2135